Citation Nr: 0705104	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-08 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
back disorder, and if so, whether service connection is 
warranted for the claimed disability.

2. Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
nervous disorder due to a head injury, and if so, whether 
service connection is warranted for the claimed disability.

3. Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1954 to 
June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.

The issues of whether service connection is warranted for a 
back disorder, residuals of a head injury, and a nervous 
disorder due to a head injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A February 1961 RO rating decision denied the veteran's 
claim of entitlement to service connection for a back 
disorder; the veteran did not appeal this February 1961 
rating decision.

2. Evidence associated with the claims file after the last 
final denial in February 1961 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for a back disorder.

3. A January 1978 RO rating decision denied the veteran's 
claim of entitlement to service connection for a nervous 
disorder due to a head injury; the veteran did not appeal 
this January 1978 rating decision.

4. Evidence associated with the claims file after the last 
final denial in January 1978 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for a nervous disorder due to a 
head injury.


CONCLUSIONS OF LAW

1. The February 1961 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for a back 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3. The January 1978 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

4. New and material evidence has been submitted, and the 
claim of entitlement to service connection for a nervous 
disorder due to a head injury is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

For purposes of evaluating the veteran's request to reopen 
his claims for service connection for a back disorder, 
residuals of a head injury, and a nervous disorder secondary 
to a head injury, the Board notes that a lengthy discussion 
of VCAA notice is unnecessary as the Board is reopening these 
claims.  However, the Board observes that the veteran was 
provided appropriate VCAA notice in letters dated April 2004 
and July 2004 regarding (1) what constitutes "new and 
material evidence;" (2) what the evidence must show to 
reopen the claims in accordance with Kent v. Nicholson, 20 
Vet. App. 1 (2006); (3) what the evidence must show to 
warrant entitlement to the underlying claims; and (4) what 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  

Analysis

38 C.F.R. § 3.156(a) (2006) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).





A. Back Disorder

At the time of the prior final denial in this matter, as 
issued in a February 1961 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records.  

The February 1961 rating decision notes that the veteran has 
not presented evidence of any in-service complaints or 
treatment for a back injury.  The veteran did not timely 
appeal the RO's decision; therefore, it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  
The RO denied the veteran's request to reopen his claim in 
July 2004 because he had not presented any new and material 
evidence that showed that any current back disability was 
incurred in or aggravated by his military service, nor did he 
present any new and material evidence that any current back 
condition was otherwise related to service.  The veteran 
received notice of the decision and timely appealed it.  

Following the RO's denial in February 1961, additional 
evidence was associated with the claims file, including more 
statements from the veteran, Bethesda Hospital records, 
Emerson Hospital records, an October 1977 VA hospitalization 
report, a November 1977 private statement from Dr. Wayne, 
neurological consultation reports from Dr. Anthony dated 
October 1985, a November 1985 psychiatric treatment summary 
by Dr. Dunbar, Jewish Hospital records, treatment summaries 
from Dr. Pordy dated May 1985 and February 1987, an August 
1985 treatment summary by MF Hartings, Ph.D., and VA medical 
records dated January 2004 to June 2004.  The Board also 
observes that the record contains a May 2005 medical opinion 
by Dr. Pordy and a June 2005 medical opinion by Dr. Mulderig.  
These opinions were received after the veteran's appeal had 
been certified to the Board and were not accompanied by a 
waiver of RO consideration.  Despite the absence of a waiver, 
the Board concludes that appellate review is appropriate with 
respect to the issue of whether there is new and material 
evidence sufficient to reopen the veteran's claims because 
the Board is granting the veteran's request.  Thus, in so far 
as the Board may consider the issue of whether to reopen the 
veteran's claims, there is no prejudice to the veteran if the 
Board proceeds.  However, as will be discussed in more detail 
below, the Board will not proceed with the underlying issues 
of entitlement to service connection for the claimed 
disabilities.

With respect to the evidence submitted since the February 
1961 RO rating decision, of note is the May 2005 medical 
opinion of Dr. Pordy.  This opinion provides that the veteran 
sustained a head and back injury while in the military and 
that he has had back pain ever since.  

The Board finds that the additional evidence submitted by the 
veteran in support of his claims is both new and material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
evidence presented was not available at the time of the prior 
decision; therefore, it is new.  The Board is also of the 
opinion that the May 2005 is evidence that is material to the 
veteran's claim because it suggests that there may be a link 
between the veteran's claimed disability and service.  
Therefore, presuming the credibility of the evidence 
submitted, the May 2005 and June 2005 private medical 
opinions are new and material evidence.  See Justus, supra.  
The Board therefore holds that the newly submitted evidence 
is so significant that it must be considered in order to 
fairly decide the merits of these claims, and as such, the 
claims for entitlement to service connection for residuals of 
a head injury and a nervous disorder must be reopened for 
full review.  38 C.F.R. § 3.156(a).

B. Nervous Disorder Secondary to a Head Injury

At the time of the prior final denial in this matter, as 
issued in a January 1978 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records, Bethesda Hospital records, Emerson Hospital 
records, and a November 1977 private medical report by Dr. 
Wayne.

The January 1978 rating decision notes that the veteran has 
not presented evidence of any in-service complaints, 
treatment, or diagnosis of a nervous disorder.  The veteran 
did not timely appeal the January 1978 RO's decision; 
therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).  The RO denied the veteran's 
request to reopen his claim in July 2004 because he had not 
presented any new and material evidence that showed that any 
current nervous disorder was related to his military service, 
including a head injury.  The veteran received notice of the 
decision and timely appealed it.  

Following the RO's denial in January 1978, additional 
evidence was associated with the claims file, including more 
statements from the veteran, an October 1977 VA 
hospitalization report, neurological consultation reports 
from Dr. Anthony dated October 1985, a November 1985 
psychiatric treatment summary by Dr. Dunbar, Jewish Hospital 
records, treatment summaries from Dr. Pordy dated May 1985 
and February 1987, an August 1985 treatment summary by MF 
Hartings, Ph.D., VA medical records dated January 2004 to 
June 2004, a May 2005 medical opinion by Dr. Pordy, and a 
June 2005 medical opinion by Dr. Mulderig.  

With respect to the evidence submitted since the January 1978 
RO rating decision, of note is the June 2005 medical opinion 
from Dr. Mulderig.  Dr. Mulderig's opinion provides that the 
veteran developed anxiety and psychotic symptoms after he 
sustained a fall off the back of a military truck.  It also 
notes that the veteran had no prior history of mental illness 
before this injury.

The Board finds that the additional evidence submitted by the 
veteran in support of his claims is both new and material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
evidence presented was not available at the time of the prior 
decision; therefore, it is new.  The Board is also of the 
opinion that the June 2005 medical opinion is material to the 
veteran's claim because it suggests that there may be a link 
between the veteran's claimed disability and service.  
Therefore, presuming the credibility of the evidence 
submitted, the May 2005 and June 2005 private medical 
opinions are new and material evidence.  See Justus, supra.  
The Board therefore holds that the newly submitted evidence 
is so significant that it must be considered in order to 
fairly decide the merits of these claim, and as such, the 
claim for entitlement to service connection for a nervous 
disorder must be reopened for full review.  38 C.F.R. 
§ 3.156(a).




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened, and to this extent the claim is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a nervous disorder due 
to a head injury is reopened, and to this extent the claim is 
granted.


REMAND

As discussed above, the veteran submitted two private medical 
opinions in June 2005 pertaining to his claims of entitlement 
to service connection for a back disorder, residuals of a 
head injury, and a nervous disorder due to a head injury.  
This pertinent evidence was received after certification of 
the appeal to the Board, and hence, was not reviewed by the 
RO.  The Board notes that no waiver of initial RO 
consideration from the veteran was included with this 
evidence.  Applicable VA regulations require that pertinent 
evidence must be referred to the agency of original 
jurisdiction for review and preparation of a SSOC unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2006).  Thus, the Board must remand 
this appeal so that the RO may review this evidence and, if 
the claims remain denied, include such evidence in a SSOC.  
Id.

The Board also notes that a statement by the veteran included 
with the newly submitted evidence indicates that he has 
medical records at the Cincinnati VA Medical Center (MC).  
The Board observes that the record already contains treatment 
records from the Cincinnati VAMC for the period from January 
2004 to June 2004; however, there are no current records on 
file for the veteran.  Thus, while on remand, all VA 
treatment records since June 2004 should be obtained.

The veteran seeks service connection for a back disorder, 
residuals of a head injury, and a nervous disorder due to a 
head injury.  He contends that all of these injuries occurred 
during service when he fell off the back of a truck.  The 
veteran's service medical records indicate that he reported 
falling out of a truck in January 1956.  In addition to the 
veteran's service medical records, the record contains two 
private medical opinions which indicate that his claimed 
disabilities began following this incident.  The Board notes 
that neither of these private medical opinions indicates that 
the claims folder was reviewed, nor is there a clear 
rationale provided.  However, such evidence does suggest a 
possible link.  Thus, the Board is of the opinion that while 
the appeal is being remanded, the veteran should be afforded 
a VA examination to determine the existence and etiology of 
his claimed disabilities in accordance with the instructions 
provided below.

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claims of entitlement to service connection for a 
back disorder, residuals of a head injury, and a nervous 
disorder due to a head injury.  Dingess held that VA must 
provide notice of all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice regarding the type of evidence necessary 
to establish a disability rating or effective date.  As these 
questions are involved in the present appeal, such notice 
should be provided to the veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2. Obtain any VA treatment records from 
the Cincinnati VAMC for the period from 
June 2004 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3. Following completion of the above 
development, schedule the veteran for a VA 
spinal examination in order to determine 
the existence and etiology of any current 
back disorder.  Any indicated tests should 
be accomplished.  The claims file must be 
made available to the examiner; the 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  Following a review of the 
claims file and an examination of the 
veteran, the examiner should indicate 
whether the veteran has any current back 
disorder, providing a diagnosis for each 
identified disability.  He or she should 
also provide an opinion as to whether any 
current back disorder is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), related to the veteran's 
military service, including the January 
1956 incident.  A detailed rationale 
should be provided for all opinions given 
and the factors upon which the medical 
opinion is based must be set forth in the 
report.  If it cannot be determined 
whether any current back disorder is 
caused by military service, on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

4. The veteran should also be scheduled 
for a VA psychoneurological examination in 
order to determine the existence and 
etiology of any current residuals of a 
head injury and any psychiatric disability 
due to a head injury.  Any indicated tests 
should be accomplished.  The claims file 
must be made available to the examiner; 
the examiner should indicate in the 
examination report that the claims file 
was reviewed.  Following a review of the 
claims file and an examination of the 
veteran, the examiner should indicate 
whether the veteran has any current 
residuals of a head injury and any 
psychiatric disability due to a head 
injury, providing a diagnosis for each 
identified disability.  He or she should 
also provide an opinion as to whether any 
current residuals of a head injury and any 
psychiatric disability due to a head 
injury is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
related to the veteran's military service, 
including the January 1956 incident.  A 
detailed rationale should be provided for 
all opinions given and the factors upon 
which the medical opinion is based must be 
set forth in the report.  If it cannot be 
determined whether any current residuals 
of a head injury or any psychiatric 
disability due to a head injury is caused 
by military service, on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

5. After completion of the above, review 
the expanded record, including the two 
private medical opinions submitted in June 
2005, and determine if the veteran has 
submitted evidence sufficient to warrant 
entitlement to the benefits sought.  
Unless the benefits sought on appeal are 
granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


